DETAILED ACTION
 
1.           This office action is a response to the Application/Control Number: 16/277,325 filed 02/15/2019.

Claims Status
2.	This office action is based upon claims received on 11/05/2021, which replace all prior or other submitted versions of the claims.
	- Claims 2 and 11 are marked as cancelled.
	- Claims 1, 10, 19, 21, 22 are marked amended
	- Claims 1, 3-10, and 12-22 are pending.

Notice of Pre-AIA  or AIA  Status
3.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
4.            Acknowledgment is made of a continuation of PCT/CN2016/095698 filed 08/17/2016 in relationship to Application/Control Number: 16/277,325.

Statement of Substance of Interview
5.	Regarding compact prosecution, Examiner in consultation with signatory Primary Examiner initiated an Examiner interview on 01/06/2022 with applicant’s representative Zhu He (Reg. No. 66452), to discuss whether applicant would approve for additional consideration, further amendments to independent Claim 1, Claim 10, and Claim 21, which as a result would incorporate all of the subject matter 

Examiner’s Amendment
6.	An examiner's amendment to the record appears below. Should the changes and/oradditions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR1.312. To ensure consideration of such an amendment, it MUST be submitted no later than thepayment of the issue fee. 
	Pursuant to entry of the claims including amendments to Claims 1, 10, 21 and further cancellation of Claims 2, 11, 19 as marked, identified herein, and as approved to by applicant’s representative via Examiner's amendment, the application has been amended as noted below.

7. 	The following amendments are in addition to the amendments previously presented in applicant’s response filed 11/05/2021.
In the Claims:

, the load statuses of the plurality of transmission subflows, QoS requirement information of the plurality of transmission subflows, and threshold values of the plurality of transmission subflows, the QoS requirement information including a packet loss rate, a delay, and a priority during service transmission; and	sending, by the policy decision network element, the resource modification policy to a first forwarding plane network element corresponding to the first transmission subflow.
	2.	(Cancelled)
	3.	(Previously presented) The method according to claim 1, wherein the receiving the association information comprises:	receiving, by the policy decision network element in a resource establishment process, the association information of the plurality of transmission subflows from the UE.

	5.	(Previously presented) The method according to claim 3, further comprising:	receiving, by the policy decision network element in a resource modification process, a resource request from the UE; and	wherein the determining the resource modification policy comprises:		in response to receiving the resource request, determining, by the policy decision network element, the resource modification policy of the first transmission subflow of the plurality of transmission subflows based on the association information.
	6.	(Previously presented) The method according to claim 1, wherein the receiving the association information comprises:	receiving, by the policy decision network element in a resource modification process, the association information of the plurality of transmission subflows from the UE.
	7.	(Original) The method according to claim 6, further comprising:	receiving, by the policy decision network element in the resource modification process, a policy control modification request from a second forwarding plane network element, wherein the second 
	8.	(Previously presented) The method according to claim 6, further comprising:	receiving, by the policy decision network element in the resource modification process, a resource modification request from the UE; and	wherein the determining the resource modification policy comprises:		in response to receiving the resource modification request, determining, by the policy decision network element, the resource modification policy of the first transmission subflow of the plurality of transmission subflows based on the association information.
	9.	(Previously presented) The method according to claim 1, wherein the determining the resource modification policy comprises:	obtaining, by the policy decision network element based on the association information, first information of the plurality of transmission subflows, wherein the first information comprises load statuses, air interface types, or base station types of the plurality of transmission subflows; and	determining, by the policy decision network element, the resource modification policy of the first transmission subflow of the plurality of transmission subflows based on the first information of the plurality of transmission subflows.
	10.	(Currently amended) A network element, comprising: 	at least one processor; 	a non-transitory memory; , the load statuses of the plurality of transmission subflows, QoS requirement information of the plurality of transmission subflows, and threshold values of the plurality of transmission subflows, the QoS requirement information including a packet loss rate, a delay, and a priority during service transmission; and		trigger the communications interface to send the resource modification policy to a first forwarding plane network element corresponding to the first transmission subflow.
	11.	(Cancelled)

	13.	(Previously presented) The network element according to claim 12, wherein the at least one processor is further configured to invoke the program stored in the non-transitory memory to: 	trigger the communications interface to receive, in a resource modification process, a policy control modification request from a second forwarding plane network element, wherein the second forwarding plane network element corresponds to one of the plurality of transmission subflows; and	wherein the at least one processor being configured to invoke the program stored in the non-transitory memory to determine the resource modification policy comprises the at least one processor being configured to invoke the program stored in the non-transitory memory to: 		in response receiving to the policy control modification request, determine the resource modification policy of the first transmission subflow of the plurality of transmission subflows based on the association information.
	14.	(Previously presented) The network element according to claim 12, wherein the at least one processor is further configured to invoke the program stored in the non-transitory memory to: 	trigger the communications interface to receive, in a resource modification process, a resource request from the UE; and	wherein the at least one processor being configured to invoke the program stored in the non-transitory memory to determine the resource modification policy comprises the at least one processor 
	15.	(Previously presented) The network element according to claim 10, wherein the at least one processor being configured to invoke the program stored in the non-transitory memory to trigger the communications interface to receive the association information comprises the at least one processor being configured to invoke the program stored in the non-transitory memory to:	trigger the communications interface to receive, in a resource modification process, the association information of the plurality of transmission subflows from the UE.
	16.	(Previously presented) The network element according to claim 15, wherein the at least one processor is further configured to invoke the program stored in the non-transitory memory to: 	trigger the communications interface to receive, in the resource modification process, a policy control modification request from a second forwarding plane network element, wherein the second forwarding plane network element corresponds to one of the plurality of transmission subflows; and	wherein the at least one processor being configured to invoke the program stored in the non-transitory memory to determine the resource modification policy comprises the at least one processor being configured to invoke the program stored in the non-transitory memory to: 		in response to receiving the policy control modification request, determine the resource modification policy of the first transmission subflow of the plurality of transmission subflows based on the association information.
	17.	(Previously presented) The network element according to claim 15, wherein the at least one processor is further configured to invoke the program stored in the non-transitory memory to: 
	18.	(Previously presented) The network element according to claim 10, wherein the at least one processor being configured to invoke the program stored in the non-transitory memory to determine the resource modification policy comprises the at least one processor being configured to invoke the program stored in the non-transitory memory to:	obtain first information based on the association information, wherein the first information comprises load statuses, air interface types, or base station types of the plurality of transmission subflows; and	determine the resource modification policy of the first transmission subflow of the plurality of transmission subflows based on the first information.
	19.	(Cancelled)
	20.	(Previously presented) The method of claim 1, wherein the first transmission subflow corresponds to a first packet data unit (PDU) connection established by the UE using a first base station and the first forwarding plane network element, and wherein the plurality of transmission subflows further include a second PDU connection established by the UE using a second base station and a second forwarding plane network element.
, the load statuses of the plurality of transmission subflows, QoS requirement information of the plurality of transmission subflows, and threshold values of the plurality of transmission subflows, the QoS requirement information including a packet loss rate, a delay, and a priority during service transmission; and		send the resource modification policy to the first forwarding plane network element corresponding to the first transmission subflow;	wherein the first forwarding plane network element is configured to:		receive the resource modification policy from the policy decision network element; and		perform resource modification on the first transmission subflow based on the resource modification policy. 
	22.	(Previously presented) The method according to claim 1, wherein the plurality of transmission subflows includes the first transmission subflow and a second transmission subflow, 
 

Response to Remarks/Arguments
8.           Applicant's remarks & arguments, see page 11-15, filed on 11/05/2021, with respect to Remarks have been acknowledged.

9.           Applicant's remarks & arguments, see page 11-14, filed on 11/05/2021, with respect to Claim Rejections Under 35 U.S.C. § 103 have been fully considered, specifically in association with applicant’s amendments to independent Claim 1, Claim 10, and Claim 21, which as a result now incorporate into all of the independent claims, the entirety of subject matter presented in dependent claim 19 and furthermore additionally incorporates specifics pertaining to “QoS requirement information” recited in claim 19 in the form of “QoS requirement information including a packet loss rate, a delay, and a priority during service transmission”.  Accordingly, rejections of Claims 1, 3-10, and 12-18, 20-22 as applicable, have been withdrawn.
The allowable subject matter is set forth below according to the amended claims (see Office Action).

Allowable Subject Matter
10.	Claims 1, 10, 21 and via dependency Claims 3-9, and 12-18, 20, 22 (Note:  Claims independent & dependent renumbered 1-19), are allowed.
A search has been performed and no priori art search has been found that solely, or in any reasonable combination, reads on the claims as recited, ie.,
For Claim 1, in conjunction and in combination with other noted and recited Claim 1 limitations:  
determining, by the policy decision network element, a resource modification policy of the first transmission subflow of the plurality of transmission subflows based on the association information in the resource establishment request, the load statuses of the plurality of transmission subflows, QoS requirement information of the plurality of transmission subflows, and threshold values of the plurality of transmission subflows, the QoS requirement information including a packet loss rate, a delay, and a priority during service transmission;

For Claim 10 (renumbered 11), in conjunction and in combination with other noted and recited Claim 7 limitations (renumbered Claim 11):
determine a resource modification policy of the first transmission subflow of the plurality of transmission subflows based on the association information in the resource establishment request, the load statuses of the plurality of transmission subflows, QoS requirement information of the plurality of transmission subflows, and threshold values of the plurality of transmission subflows, the QoS requirement information including a packet loss rate, a delay, and a priority during service transmission;.

For Claim 21 (renumbered 19), in conjunction and in combination with other noted and recited Claim 7 limitations (renumbered Claim 19):
determine a resource modification policy of the first transmission subflow of the plurality of transmission subflows based on the association information in the resource establishment request, the load statuses of the plurality of transmission subflows, QoS requirement information of the plurality of transmission subflows, and threshold values of the plurality of transmission subflows, the QoS requirement information including a packet loss rate, a delay, and a priority during service transmission;

11.	The closest prior art found, is as follows:
(a) Chitrapu et. al (US-20160183324-A1 or US-20140161055-A1), which is directed generally to  systems, apparatuses and methods for bandwidth management, aggregation and internet protocol (“IP”) flow mobility (“IFOM”) across multiple-access technologies which includes sending a request to associate flow of IP traffic, and discloses: 
A WTRU which sends a BU (HoA, CoA, Lifetime, BID, FID, flow description) message to a HA/PDN GW over a untrusted non-3GPP access or a 3GPP access where the BU (HoA, CoA, Lifetime, BID, FID, flow description) may include a first binding and a second binding, where the first binding may include both HoA1, CoA1, BID 1, FID1 and first routing rule for a first flow registration, and may include HoA1, CoA1, BID 1, FID2 and a second routing rule for a second flow registration. The second binding may include the HoA1, CoA2, BID 2, FID3 and third routing rule for the third flow registration. The BU (HoA, CoA, Lifetime, BID, FID, flow description) message may also include an indication indicating simultaneous connection over the untrusted non-3GPP access system and the 3GPP access system (FIG. 15B ¶0179-0182; FIG. 16 & ¶0185-0187);
A WTRU connected simultaneously to 3GPP and non-3GPP accesses, may send a BU (HoA, BID, FID) message to the HA/PDN GW to install a new routing rule for a first flow  or alternatively modify the routing address of the first routing rule to route the first flow (identified by the FID) through a untrusted non-3GPP access system identified by the included BID or to remove the first routing rule from the first binding; The PGW may send an IP-CAN session modification request message with the updated routing rules to the PCRF, where based on IP-CAN session modification request, the PCRF may ensure relevant quality of service (" QoS") rules are installed in the target access system or are uninstalled from  source access system (FIG. 17 & ¶0191-0197); 

(b) GOCHI et. al (WO-2016027130-A1), which is directed generally to networks, software and
methods and, more particularly, to techniques for identifying and controlling multipath traffic independent from endpoints thereof, and discloses: 
For a first TCP connection or first sub flow set-up initiated by a HOST /Client/Device capable of establishing an MPTCP session via two addresses, a DPI intercepts TCP/IP SYN, TCP/IP SYN ACK, TCP/IP ACK including MP_CAPABLE option acquiring Key – A, Key B, 5 tuple of first sub flow, and forwards to a policy controller PC, and for a second TCP connection set-up initiated by the HOST/Client/Device, another DPI intercepts TCIP SYN message, Token B and Random A, 5-tuple of second  sub flow and forwards message to the PC, where furthermore the PC ascertains the sub flows belong to the same MPTCP session (FIG. 8 ¶0045-0054);
A PC which makes policy decision based upon correlation of first and second sub-flows and instructs a PEP for first sub-flow and a PEP for a second sub-flow to enforce policy such as policy decision throttling one or more sub-flows to a specific maximum bandwidth or when the PEP is a PCEF then instructs PCEF, dropping or blocking packets etc. (10 & ¶ 0063, ¶ 0068, ¶0071)

(c) Yin et al. (US-20120147839-A1), which is directed towards a method, a system, and an access gateway for traffic flows to share resources, and includes obtaining information of at least two traffic flows and resources requested by the at least two traffic flows, where the at least two traffic flows correspond to different Internet Protocols connections and share the resources, and discloses: 
A UE after establishing a first PDN connection & a second PDN connection, initiates IMS service migration, and makes a service on an IP address tied to the first connection migrate to an IP address associated with the second connection ( FIG. 10, ¶0212-214);

(d) SCAHILL et. al (US-20180254979-A1), which is directed towards to data transmission and in particular for a method and apparatus for manipulating data flows travelling across different transmission paths, and discloses:
A hub with a MPTCP detector that monitors traffic flowing through the packet routing function and listens for new MPTCP sessions, where the association of a new sub-flow with an existing MPTCP connection can be detected by the MPTCP detector, and once detected, extracts information about the MPTCP connection (FIG. 1, 2, FIG. 8 & ¶0102-0130);
A hub where once MPTCP sub flows and throughput measurements have been detected and entered into a respective MPTCP connection state record, a traffic shaping determination function processes the sub-flow throughput data to determine a measured ratio of distribution between sub flows such as an LTE flow and a WiFi flow.  Furthermore, based upon collected system information for the LTE and WiFi access status, core network status for MPTCP, the traffic shaping determination function uses a calculated ratio and configuration information containing a desired ratio to calculate how to modify the current MPTCP sub-flow.  Configuration information contains a set of distribution target ratios, applied to the MPTCP connections such as Target Ratio=1 - all traffic for the MPTCP should travel over WiFi, Target Ratio=0 - all traffic for the MPTCP connection should travel over LTE, Target Ratio=0.5 - equal distribution of WiFi and LTE traffic, Target ratio=0.8 - 80% of the MPTCP traffic over WiFi and 20% over LTE.  The Traffic shaping function applies the target and determines traffic distribution (¶0132-0141); 

 Buddhikot et. al (US-20160219588-A1), which is directed towards to wireless communication systems, particularly to heterogeneous wireless communication systems including aggregation of a subset of interfaces based upon capacity, and discloses:
An aggregate bandwidth of a heterogeneous wireless communication system may be increased by instructing a user equipment to aggregate a subset of a plurality of interfaces based on channel capacities of the plurality of interfaces and other interfaces implemented by other user equipment, where the subset of the plurality of interfaces may be selected by a network-resident policy server using registration information provided by the user equipment, and selecting a subset of the plurality of interfaces that have relative delays or latencies that are less than a threshold value, and selecting based upon user equipment subscription, location, priority, class, or other user equipment performance measurements such as instantaneous or time-averaged values of the received signal strength, transmission rates, or loss rates  (FIG.4, ¶0021);

(f) Soppera et. al (US-20130182573-A1), which is directed towards methods and apparatus for forwarding data across a network from a sender to a receiver, in order to implement network Quality of Service (QoS) mechanisms, building on existing QoS mechanisms to deliver assured QoS when the network may otherwise be incapable of offering the desired QoS, and discloses:
a single flow (such as a TCP flow) divided into two or more (TCP) sub-flows, having different DiffServ classes, so as to allow better overall Quality of Service (QoS) to be offered or guaranteed during periods of network congestion or other (potentially) problematic network conditions, where the sub flows are monitored between threshold levels to determine whether the progress of a sub flow is sufficient, or needs to be adjusted based upon possible subflow priority levels (FIG. 1, FIG. 2 & ¶002, 0052, ¶0055, ¶0090);

. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALICK A SOHRAB whose telephone number is (571)272-4347.  The examiner can normally be reached on Mo - Fri 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/M.A.S./Examiner, Art Unit 2414
Jan 13, 2022





/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414